In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-19-00022-CV



PLEASANT GROVE INDEPENDENT SCHOOL DISTRICT, Appellant

                              V.

     FIELDTURF USA INC. AND ALTECH, INC., Appellee



           On Appeal from the 102nd District Court
                   Bowie County, Texas
               Trial Court No. 15C1318-102




         Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

        Court reporter Amanda J. Leigh recorded the trial court proceedings in appellate cause

number 06-19-00022-CV, styled Pleasant Grove Independent School District v. FieldTurf USA

Inc. and Altech, Inc., trial court cause number 15C1318-102 in the 102nd Judicial District Court

of Bowie County, Texas. The reporter’s record was originally due in this matter on March 11,

2019. That deadline was extended twice by this Court, on Leigh’s motions, resulting in the most

recent due date of May 10, 2019. Although we warned Leigh that additional requests to extend

the filing deadline would not be granted, absent extraordinary circumstances, she has nonetheless

filed a third request for an extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.


        We, therefore, order Leigh to file the reporter’s record in cause number 06-19-00022-CV,

styled Pleasant Grove Independent School District v. FieldTurf USA Inc. and Altech, Inc., trial

court cause number 15C1318-102 in the 102nd Judicial District Court of Bowie County, Texas, to

be received no later than June 10, 2019.




                                                   2
       If the reporter’s record is not received by June 10, we warn Leigh that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.


       IT IS SO ORDERED.


                                           BY THE COURT


Date: May 14, 2019




                                              3